 1
                                                           Chief District Judge Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT TACOMA

 9   JESUS ANGELES VALENCIA,                           Case No. C20-6026-RSM

10                        Plaintiff,                   STIPULATION FOR EXTENSION OF
                                                       TIME
11                  V.
                                                       Note on Motion Calendar: April 29, 2021
12   TRACY RENAUD, Director, United States
     Citizenship and Immigration Services, et al.,
13   ALEJANDRO MAYORKAS, Secretary of
     Homeland Security, CYNTHIA MUNITA,
14   Director, U.S. Citizenship and Immigration
     Services, Seattle Field Office
15
                                  Defendants.
16

17          COMES NOW, Plaintiff, Jesus Angeles Valencia, and Defendants Tracy Renaud, et al.,

18   by and through their counsel of record, pursuant to Federal Rule of Civil Procedure 6 and Local

19   Rules 10(g) and 16, and hereby jointly stipulate and move for an extension of 120 days for

20   Defendants to respond to the Complaint. Defendants’ responsive pleading to the Complaint is due

21   May 4, 2021.

22          A court may modify a deadline for good cause. Fed. R. Civ. P. 6(b). Continuing pretrial

23   and trial dates is within the discretion of the trial judge. See King v. State of California,

24   784 F.2d 910, 912 (9th Cir. 1986).

     STIPULATION FOR EXTENSION OF TIME                                  UNITED STATES ATTORNEY
     C20-6026-RSM                                                      700 STEWART STREET, SUITE 5220
     PAGE– 1                                                             SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
 1          The parties submit there is good cause for an extension of the deadlines. U.S. Citizenship

 2   and Immigration Services (“USCIS”) has issued a Notice of Intent to Deny (“NOID”). Plaintiff

 3   has 90 days to respond to the NOID. Once the NOID has been adjudicated, this matter might be

 4   resolved without further involvement of the Court. Continuing the existing deadline for a

 5   responsive pleading will allow the parties to conserve resources because they will not have to

 6   expend resources completing work on the case that may become moot (or the issues may change).

 7          Therefore, the parties stipulate and agree to a 120-day extension for Defendants to respond

 8   to the Complaint. If the matter is not resolved before then, Defendants will respond to the

 9   Complaint by September 1, 2021.

10        Stipulated to and presented this 29th day of April, 2021.

11
      ALEXANDRA LOZANO                                      TESSA M. GORMAN
12    IMMIGRATION LAW                                       Acting United States Attorney

13    s/ Alexandra Lozano                                   s/ James C. Strong
      ALEXANDRA LOZANO, WSBA # 40478                        JAMES C. STRONG, OR # 131597
14    Alexandra Lozano Immigration Law                      Assistant United States Attorney
      16400 Southcenter Pkwy, Suite 410                     United States Attorney’s Office
15    Tukwila, WA 98188                                     700 Stewart Street, Suite 5220
      Phone: 206-406-3068                                   Seattle, Washington 98101-1271
16    Email: alexandra@abogadaalexandra.com                 Phone: 206-553-7970
                                                            Fax: 206-553-4067
17    Counsel for Plaintiff                                 Email: james.strong@usdoj.gov

18                                                          Counsel for Defendants

19

20

21

22

23

24

     STIPULATION FOR EXTENSION OF TIME                                    UNITED STATES ATTORNEY
     C20-6026-RSM                                                        700 STEWART STREET, SUITE 5220
     PAGE– 2                                                               SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1                                              ORDER

 2        The parties having stipulated and agreed, it is hereby so ORDERED.

 3
          DATED this 30th day of April, 2021.
 4

 5

 6                                              A
                                                RICARDO S. MARTINEZ
 7                                              CHIEF UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     STIPULATION FOR EXTENSION OF TIME                              UNITED STATES ATTORNEY
     C20-6026-RSM                                                  700 STEWART STREET, SUITE 5220
     PAGE– 3                                                         SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
